

117 S249 IS: United States-Cuba Trade Act of 2021
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 249IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Wyden (for himself, Mr. Merkley, Mr. Durbin, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo lift the trade embargo on Cuba, and for other purposes.1.Short titleThis Act may be cited as the United States-Cuba Trade Act of 2021.2.Removal of provisions restricting trade and other relations with Cuba(a)Authority for embargo and sugar quota(1)In generalSection 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)) is repealed.(2)Conforming amendmentSection 1610(f)(1)(A) of title 28, United States Code, is amended by striking section 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)),.(b)Trading with the Enemy Act(1)In generalThe authorities conferred upon the President by section 5(b) of the Trading With the Enemy Act (50 U.S.C. 4305(b)), which were being exercised with respect to Cuba on July 1, 1977, as a result of a national emergency declared by the President before that date, and are being exercised on the day before the effective date of this Act, may not be exercised on or after such effective date with respect to Cuba.(2)RegulationsAny regulation in effect on the day before the effective date of this Act pursuant to the exercise of authorities described in paragraph (1) shall cease to be effective on such effective date.(c)Exercise of authorities under other provisions of law(1)Removal of prohibitionsAny prohibition on exports to Cuba that is in effect on the day before the effective date of this Act under the Export Administration Act of 1979 (Public Law 96–72; 93 Stat. 503) or the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.) shall cease to be effective on such effective date.(2)Authority for new restrictionsThe President may, on and after the effective date of this Act—(A)impose export controls with respect to Cuba under the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); and(B)exercise the authorities the President has under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Cuba pursuant to a declaration of national emergency required by that Act that is made on account of an unusual and extraordinary threat to the national security, foreign policy, or economy of the United States, that did not exist before the date of the enactment of this Act.(d)Repeal of Cuban Democracy Act of 1992The Cuban Democracy Act of 1992 (22 U.S.C. 6001 et seq.) is repealed.(e)Repeal of Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996(1)RepealThe Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 et seq.) is repealed.(2)Conforming amendments(A)Visa revocationSection 428(c)(2) of the Homeland Security Act of 2002 (6 U.S.C. 236(c)(2)) is amended—(i)by striking subparagraph (K); and(ii)by redesignating subparagraphs (L) through (P) as subparagraphs (K) through (O), respectively.(B)Effect of determinationSection 606 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1255 note) is repealed.(C)Property immune from attachmentSection 1611 of title 28, United States Code, is amended by striking subsection (c).(D)International claimsSections 514 and 515 of the International Claims Settlement Act of 1949 (22 U.S.C. 1643l and 1643m) are repealed.(f)Repeal of provisions imposing certain restrictions on assistance to former Soviet countries(1)In generalSection 498A of the Foreign Assistance Act of 1961 (22 U.S.C. 2295a) is amended—(A)in subsection (a)(11), by striking and intelligence facilities, including the military and intelligence facilities at Lourdes and Cienfuegos, and inserting facilities,;(B)in subsection (b)—(i)in paragraph (4), by inserting or after the semicolon;(ii)by striking paragraph (5); and(iii)by redesignating paragraph (6) as paragraph (5); and(C)by striking subsection (d).(2)DefinitionsSection 498B(k) of the Foreign Assistance Act of 1961 (22 U.S.C. 2295b(k)) is amended by striking paragraphs (3) and (4).(g)Trade Sanctions Reform and Export Enhancement Act of 2000The Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is amended—(1)in section 906(a)(1) (22 U.S.C. 7205(a)(1)), by striking Cuba,;(2)in section 908 (22 U.S.C. 7207)—(A)by striking subsection (b);(B)in subsection (a)—(i)by striking Prohibition and all that follows through (1) In general.—Notwithstanding and inserting In general.—Notwithstanding;(ii)by striking for exports to Cuba or;(iii)by striking paragraph (2); and(iv)by redesignating paragraph (3) as subsection (b) and by moving such subsection, as so redesignated, 2 ems to the left; and(C)in subsection (b), as redesignated by subparagraph (B)(iv), by striking paragraph (1) and inserting subsection (a);(3)by striking section 909 (22 U.S.C. 7208);(4)by striking section 910 (22 U.S.C. 7209); and(5)by redesignating section 911 (Public Law 106–387; 114 Stat. 1549A–72) as section 909.(h)Repeal of prohibition on transactions or payments with respect to certain United States intellectual propertySection 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (as contained in section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88) is repealed.(i)Sugar quota prohibition under Food Security Act of 1985Subsection (c) of section 902 of the Food Security Act of 1985 (Public Law 99–198; 99 Stat. 1444) is repealed.3.Telecommunications equipment and facilitiesAny common carrier, as defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153), is authorized to install, maintain, and repair telecommunications equipment and facilities in Cuba, and otherwise provide telecommunications services between the United States and Cuba. The authority of this section includes the authority to upgrade facilities and equipment.4.Travel(a)In generalTravel to and from Cuba by individuals who are citizens or residents of the United States, and any transactions ordinarily incident to such travel, may not be regulated or prohibited if that travel would be lawful in the United States.(b)Transactions incident To travelTransactions ordinarily incident to travel that may not be regulated or prohibited under subsection (a) include the following:(1)Transactions ordinarily incident to travel or maintenance in Cuba.(2)Normal banking transactions involving foreign currency drafts, traveler’s checks, or other negotiable instruments incident to that travel.5.Negotiations with Cuba(a)NegotiationsThe President should take all necessary steps to advance negotiations with the Government of Cuba—(1)for the purpose of settling claims of nationals of the United States against the Government of Cuba for the taking of property by such government; and(2)for the purpose of securing the protection of internationally recognized human rights.(b)DefinitionsIn this section, the terms national of the United States and property have the meanings given those terms in section 502 of the International Claims Settlement Act of 1949 (22 U.S.C. 1643a).6.Extension of nondiscriminatory trade treatment(a)Sense of Congress(1)In generalIt is the sense of the Congress that—(A)the United States should promote democratic change and economic reform by normalizing trade relations with Cuba; and(B)upon the enactment of this Act, it will no longer be necessary for the United States to continue to use article XXI of the GATT 1994 with respect to Cuba, understanding that the President retains full authority to invoke article XXI of the GATT 1994 and comparable provisions in other Uruguay Round Agreements in the future in all appropriate circumstances.(2)DefinitionsIn this section, the terms GATT 1994 and Uruguay Round Agreements have the meanings given those terms in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501).(b)Extension of nondiscriminatory treatment to the products of Cuba(1)Harmonized tariff schedule amendmentsSubdivision (b) of general note 3 of the Harmonized Tariff Schedule of the United States is amended—(A)by striking to section 401 of the Tariff Classification Act of 1962,; and(B)by striking Cuba.(2)Repeal of Section 401 of the Tariff Classification Act of 1962Section 401 of the Tariff Classification Act of 1962 (Public Law 87–456; 76 Stat. 78) is repealed.(3)Termination of application of title IV of the Trade Act of 1974 to Cuba(A)Extension of nondiscriminatory treatmentNondiscriminatory treatment (normal trade relations treatment) shall apply to the products of Cuba.(B)Termination of application of title IVTitle IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.) shall cease to apply to Cuba.(4)Effective dateThis section, and the amendments made by this section, shall apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.(c)Report to CongressThe President shall submit to Congress, not later than 18 months after the date of the enactment of this Act, a report on trade relations between the United States and Cuba.7.Prohibition on limiting annual remittances(a)In generalExcept as provided in subsection (b), the Secretary of the Treasury may not limit the amount of remittances to Cuba that may be made by any person who is subject to the jurisdiction of the United States, and the Secretary shall rescind all regulations in effect on the date of the enactment of this Act that so limit the amount of those remittances.(b)Rule of constructionNothing in subsection (a) may be construed to prohibit the prosecution or conviction of any person committing an offense described in section 1956 of title 18, United States Code (relating to the laundering of monetary instruments), or section 1957 of such title (relating to engaging in monetary transactions in property derived from specific unlawful activity).8.Requirement to report to Congress prior to  denial of foreign tax credit with respect to certain
 foreign countries(a)In generalSubclause (II) of section 901(j)(2)(B)(i) of the Internal Revenue Code of 1986 is amended by striking such country becomes and inserting the date on which the President reports to Congress that such country has been determined to be.(b)Effective date(1)In generalSubject to paragraph (2), the amendment made by this section shall apply to any determination regarding whether a foreign country is described in subparagraph (A) of section 901(j)(2) of the Internal Revenue Code of 1986 which is made after the date of the enactment of this Act.(2)Non-application to countries subject to denial of foreign tax creditNothing in this section, or the amendment made by this section, shall be construed to alter, amend, or otherwise affect the application of subsection (j) of section 901 of such Code to any country which has been determined to be a country described in paragraph (2)(A) of such subsection on or before the date of the enactment of this Act.9.Effective dateExcept as provided in sections 6 and 8, this Act and the amendments made by this Act shall take effect on the date that is 60 days after the date of the enactment of this Act.